STATEMENT OF ADDITIONAL INFORMATION GUINNESS ATKINSON FUNDS ALTERNATIVE ENERGY FUND ASIA FOCUS FUND ASIAPACIFIC DIVIDEND FUND CHINA & HONG KONG FUND GLOBAL ENERGY FUND GLOBAL INNOVATORS FUND As Supplemented August 29, 2008 This Statement of Additional Information (the “SAI”) dated April 30, 2008, as supplemented on August 29, 2008, is not a prospectus, but should be read in conjunction with the current prospectus dated April 30, 2008, pursuant to which the Funds listed above are offered.This SAI is incorporated by reference in its entirety into the prospectus.The report on the audited statement of assets and liabilities of the Funds included in the Fund’s Annual Report for the year ended December 31, 2007 is incorporated by reference in its entirety into this SAI.Please retain this SAI for future reference. For a free copy of the prospectus or certain Funds’ annual report, please call toll-free 1-800-915-6565. TABLE OF CONTENTS GENERAL INFORMATION AND HISTORY 1 INVESTMENT OBJECTIVE AND POLICIES 1 ADDITIONAL INVESTMENT STRATEGIES AND RISKS 3 RISK FACTORS AND SPECIAL CONSIDERATIONS 12 INVESTMENT RESTRICTIONS AND POLICIES 17 PORTFOLIO TRANSACTIONS 18 COMPUTATION OF NET ASSET VALUE; SECURITIES VALUATION 19 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 23 PORTFOLIO HOLDINGS INFORMATION 23 TAX MATTERS 24 MANAGEMENT OF THE TRUST 31 THE INVESTMENT ADVISOR AND ADVISORY AGREEMENT 38 PORTFOLIO MANAGERS 40 THE ADMINISTRATOR 42 DISTRIBUTION AGREEMENT, DISTRIBUTION PLANAND SHAREHOLDER SERVICING PLAN 43 DESCRIPTION OF THE FUNDS 45 SHAREHOLDER REPORTS 45 FINANCIAL STATEMENTS 45 PROXY VOTING GUIDELINES 45 GENERAL INFORMATION 46 GENERAL INFORMATION AND HISTORY Guinness Atkinson Funds (the “Trust”) was first organized as a Maryland corporation on January7,1994 and converted to a Delaware statutory trust (formerly known as a Delaware business trust) on April28,1997 as an open-end, series, management investment company.Between June30, 2000 and April28, 2003, the Trust was called Investec Funds.Between March6, 1997 and June30, 2000, the Trust was called Guinness Flight Investment Funds.Between January7, 1994 and April28, 1997, the Trust was called Guinness Flight Investment Funds, Inc.Currently, the Trust offers the six separate, non-diversified, series portfolios listed on the front page of this SAI, each of which has unique investment objectives and strategies. INVESTMENT OBJECTIVE AND POLICIES General Information about the Funds Each Fund’s objective is a fundamental policy and may not be changed except by a majority vote of shareholders. In addition to the primary investment strategies set forth in the prospectus, each Fund may invest in investment grade debt securities and may also invest up to 5% of its net assets in options on equity securities and warrants, including those traded in the over-the-counter markets. No Fund intends to employ leveraging techniques.Accordingly, no Fund will purchase new securities if amounts borrowed exceed 5% of its total assets at the time the loan is made. A Fund may invest in Money Market Instruments in anticipation of investing cash positions.“Money Market Instruments” are short-term (less than twelve months to maturity) investments in (a)obligations of the United States or foreign governments, their respective agencies or instrumentalities; (b)bank deposits and bank obligations (including certificates of deposit, time deposits and bankers’ acceptances) of United States or foreign banks denominated in any currency; (c)floating rate securities and other instruments denominated in any currency issued by international development agencies; (d)finance company and corporate commercial paper and other short-term corporate debt obligations of United States and foreign corporations meeting the credit quality standards set by the Trust’s Board of Trustees (the “Board”); and (e)repurchase agreements with banks and broker-dealers with respect to such securities.While no Fund intends to limit the amount of its assets invested in Money Market Instruments, except to the extent believed necessary to achieve their investment objective, no Fund expects under normal market conditions to have a substantial portion of its assets invested in Money Market Instruments. The following information concerning the Funds augments the disclosure provided in the prospectus. Guinness Atkinson Asset Management, Inc., the Funds’ investment advisor (“Guinness Atkinson” or the “Advisor”), does not intend to invest in any security in a country where the currency is not freely convertible to United States dollars, unless it has obtained the necessary governmental licensing to convert such currency or other appropriately licensed or sanctioned contractual guarantee to protect such investment against loss of that currency’s external value, or Guinness Atkinson has a reasonable expectation at the time the investment is made that such governmental licensing or other appropriately licensed or sanctioned guarantee would be obtained or that the currency in which the security is quoted would be freely convertible at the time of any proposed sale of the security by the Funds. Each Fund may invest indirectly in issuers through sponsored or unsponsored American Depository Receipts (“ADRs”), European Depository Receipts (“EDRs”), Global Depository Receipts (“GDRs”), Global Depository Shares (“GDSs”) and other types of Depository Receipts (which, together with ADRs, EDRs, GDRs, and GDSs, are hereinafter referred to as “Depository Receipts”).Depository Receipts may not necessarily be denominated in the same currency as the underlying securities into which they may be converted.In addition, the issuers of the stock of unsponsored Depository Receipts are not obligated to disclose material information in the United States and, therefore, there may not be a correlation between such information and the market value of the Depository Receipts.ADRs are Depository Receipts typically issued by a United States bank or trust company that evidence ownership of underlying securities issued by a foreign corporation.GDRs and other types of Depository Receipts are typically issued by foreign banks or trust companies, although they also may be issued by either a foreign or a United States corporation.Generally, Depository Receipts in registered form are designed for use in the United States securities markets and Depository Receipts in bearer form are designed for use in securities markets outside the United States.For purposes of a Fund’s investment policies, investments in ADRs, GDRs and other types of Depository Receipts will be deemed to be investments in the underlying securities.Depository Receipts other than those denominated in United States dollars will be subject to foreign currency exchange rate risk.Certain Depository Receipts may not be listed on an exchange and therefore may be illiquid securities. -1- Securities in which a Fund may invest include those that are neither listed on a stock exchange nor traded over-the-counter.As a result of the absence of a public trading market for these securities, they may be less liquid than publicly traded securities.Although these securities may be resold in privately negotiated transactions, the prices realized from these sales could be less than those originally paid by the Fund or less than what may be considered the fair value of such securities.Further, companies whose securities are not publicly traded may not be subject to the disclosure and other investor protection requirements that would be applicable if their securities were publicly traded.If such securities are required to be registered under the securities laws of one or more jurisdictions before being resold, the Fund may be required to bear the expenses of registration.To the extent that such securities are illiquid by virtue of the absence of a readily available market, or legal or contractual restrictions on resale, they will be subject to the Fund’s investment restrictions on illiquid securities, discussed below. Each Fund, together with any of its “affiliated persons,” as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), may only purchase up to 3% of the total outstanding securities of any underlying investment company.Accordingly, when a Fund or such “affiliated persons” hold shares of any of the underlying investment companies, the Fund’s ability to invest fully in shares of those investment companies is restricted, and Guinness Atkinson must then, in some instances, select alternative investments that would not have been its first preference. There can be no assurance that appropriate investment companies will be available for investment.No Fund intends to invest in such investment companies unless, in the judgment of Guinness Atkinson, the potential benefits of such investment justify the payment of any applicable premium or sales charge. Lending Portfolio Securities.Each Fund may lend portfolio securities up to 33-1/3% of its total assets.Each Fund may lend its portfolio securities to brokers, dealers and other financial institutions, provided it receives cash collateral that at all times is maintained in an amount equal to at least 100% of the current market value of the securities loaned.By lending its portfolio securities, a Fund can increase its income through the investment of the cash collateral.For the purposes of this policy, each Fund considers collateral consisting of U.S. government securities or irrevocable letters of credit issued by banks whose securities meet the Fund’s investment standards to be the equivalent of cash.From time to time, a Fund may return to the borrower (or a third party that is unaffiliated with the Fund and that is acting as a “placing broker”) a part of the interest earned from the investment of collateral received for securities loaned. The Securities and Exchange Commission (the “SEC”) currently requires that the following conditions must be met whenever portfolio securities are loaned:(1)the lender must receive at least 100% cash collateral from the borrower; (2)the borrower must increase such collateral whenever the market value of the securities rises above the level of such collateral; (3)the lender must be able to terminate the loan at any time; (4)the lender must receive reasonable interest on the loan, as well as any dividends, interest or other distributions payable on the loaned securities, and any increase in market value; (5)the lender may pay only reasonable custodian fees in connection with the loan; and (6)while voting rights on the loaned securities may pass to the borrower, the Board must terminate the loan and regain the right to vote the securities if a material event adversely affecting the investment occurs. -2- ADDITIONAL INVESTMENT STRATEGIES AND RISKS The following information supplements the discussion of the Funds’ investment policies and strategies described in the prospectus.In pursuing its investment objective, each Fund invests as described below and employs the investment techniques described in the prospectus and elsewhere in this SAI. Options and Futures Strategies Through the writing of call options and the purchase of options and the purchase and sale of stock index futures contracts, interest rate futures contracts, foreign currency futures contracts and related options on such futures contracts, Guinness Atkinson may at times seek to hedge against a decline in the value of securities included in a Fund’s portfolio or an increase in the price of securities that it plans to purchase for the Fund or to reduce risk or volatility while seeking to enhance investment performance.Expenses and losses incurred as a result of such hedging strategies will reduce a Fund’s current return. The ability of a Fund to engage in the options and futures strategies described below will depend on the availability of liquid markets in such instruments.Although no Fund will enter into an option or futures position unless a liquid secondary market for such option or futures contract is believed by Guinness Atkinson to exist, there is no assurance that a Fund will be able to effect closing transactions at any particular time or at an acceptable price.Reasons for the absence of a liquid secondary market include the following:(i)there may be insufficient trading interest in certain options; (ii)restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii)trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options or underlying securities; (iv)unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v)the facilities of an exchange or the Options Clearing Corporation (“OCC”) may not at all times be adequate to handle current trading volume; or (vi)one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options), in which event the secondary market thereon would cease to exist, although outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Low initial margin deposits made upon the opening of a futures position and the writing of an option involve substantial leverage.As a result, relatively small movements in the price of the contract can result in substantial unrealized gains or losses.However, to the extent that a Fund purchases or sells futures contracts and options on futures contracts and purchases and writes options on securities and securities indexes for hedging purposes, any losses incurred in connection therewith should, if the hedging strategy is successful, be offset, in whole or in part, by increases in the value of securities held by the Fund or decreases in the prices of securities the Fund intends to acquire.It is impossible to predict the amount of trading interest that may exist in various types of options or futures.Therefore, no assurance can be given that a Fund will be able to utilize these instruments effectively for the purposes stated below.Furthermore, a Fund’s ability to engage in options and futures transactions may be limited by tax considerations.Although a Fund will only engage in options and futures transactions for limited purposes, such transactions involve certain risks.No Fund will engage in options and futures transactions for leveraging purposes. Upon purchasing futures contracts of the type described above, each Fund will maintain in a segregated account with its custodian cash or liquid securities with a value, marked-to-market daily, at least equal to the dollar amount of the Fund’s purchase obligation, reduced by any amount maintained as margin.Similarly, upon writing a call option, each Fund will maintain in a segregated account with its custodian, liquid securities with a value, marked-to-market daily, at least equal to the market value of the underlying contract (but not less than the strike price of the call option) reduced by any amounts maintained as margin. Writing Covered Call Options on Securities -3- Call options may be used to anticipate a price increase of a security on a more limited basis than would be possible if the security itself were purchased.Each Fund may write only covered call options.Since it can be expected that a call option will be exercised if the market value of the underlying security increases to a level greater than the exercise price, this strategy will generally be used when Guinness Atkinson believes that the call premium received by the Fund plus anticipated appreciation in the price of the underlying security up to the exercise price of the call, will be greater than the appreciation in the price of the security.By writing a call option, a Fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option. Each Fund may write covered call options on optionable securities (stocks, bonds, foreign exchange related futures, options and options on futures) of the types in which it is permitted to invest in seeking to attain its objective.Call options written by a Fund give the holder the right to buy the underlying securities from the Fund at a stated exercise price.As the writer of the call option, the Fund is obligated to own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges). A Fund will receive a premium from writing a call option, which increases the writer’s return in the event the option expires unexercised or is closed out at a profit.The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option, the term of the option and the volatility of the market price of the underlying security.By writing a call option, a Fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option. Each Fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written.A Fund will realize a profit or loss from such transaction if the cost of such transaction is less or more, respectively, than the premium received from the writing of the option.Because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the repurchase of a call option is likely to be offset in whole or in part by unrealized appreciation of the underlying security owned by a Fund. Options written by a Fund will normally have expiration dates not more than one year from the date written.The exercise price of the options may be below (“in-the-money”), equal to (“at-the-money”) or above (“out-of-the-money”) the current market price of the underlying securities at the times the options are written.A Fund may engage in buy-and-write transactions in which the Fund simultaneously purchases a security and writes a call option thereon.Where a call option is written against a security subsequent to the purchase of that security, the resulting combined position is also referred to as buy-and-write.Buy-and-write transactions using in-the-money call options may be utilized when it is expected that the price of the underlying security will remain flat or decline moderately during the option period.In such a transaction, the Fund’s maximum gain will be the premium received from writing the option reduced by any excess of the price paid by the Fund for the underlying security over the exercise price.Buy-and-write transactions using at-the-money call options may be utilized when it is expected that the price of the underlying security will remain flat or advance moderately during the option period.In such a transaction, the Fund’s gain will be limited to the premiums received from writing the option.Buy-and-write transactions using out-of-the-money call options may be utilized when it is expected that the premiums received from writing the call option plus the appreciation in market price of the underlying security up to the exercise price will be greater than the appreciation in the price of the underlying security alone.In any of the foregoing situations, if the market price of the underlying security declines, the amount of such decline will be offset wholly or in part by the premium received and the Fund may or may not realize a loss. To the extent that a secondary market is available on the exchanges, the covered call option writer may liquidate his position prior to the assignment of an exercise notice by entering a closing purchase transaction for an option of the same series as the option previously written.The cost of such a closing purchase, plus transaction costs, may be greater than the premium received upon writing the original option, in which event the writer will have incurred a loss in the transaction. -4- Purchasing Put and Call Options on Securities Each Fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value.Such hedge protection is provided during the life of the put option since the Fund, as holder of the put option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security’s market price.In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs.By using put options in this manner, a Fund will reduce any profit that it might otherwise have realized in the underlying security by the premium paid for the put option and by transaction costs. Each Fund may also purchase call options to hedge against an increase in prices of securities that it wants ultimately to buy.Such hedge protection is provided during the life of the call option since a Fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security’s market price.In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs.By using call options in this manner, the Fund will reduce any profit it might have realized had it bought the underlying security at the time that it purchased the call option by the premium paid for the call option and by transaction costs. Purchase and Sale of Options and Futures on Stock Indices Each Fund may purchase and sell options on stock indices and stock index futures as a hedge against movements in the equity markets. Options on stock indices are similar to options on specific securities except that, rather than the right to take or make delivery of the specific security at a specific price, an option on a stock index gives the holder the right to receive, upon exercise of the option, an amount of cash if the closing level of that stock index is greater than, in the case of a call, or less than, in the case of a put, the exercise price of the option.This amount of cash is equal to such difference between the closing price of the index and the exercise price of the option expressed in dollars multiplied by a specified multiple.The writer of the option is obligated, in return for the premium received, to make delivery of this amount.Unlike options on specific securities, all settlements of options on stock indices are in cash and gain or loss depends on general movements in the stocks included in the index rather than on price movements in particular stocks.Currently, index options traded include the S&P 100 Index, the S&P 500 Index, the NYSE Composite Index, the AMEX Market Value Index, the National Over-the-Counter Index and other standard broadly based stock market indices. A stock index futures contract is an agreement in which one party agrees to deliver to the other an amount of cash equal to a specific dollar amount multiplied by the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.For example, the China & Hong Kong Fund may invest in Hang Seng Composite Index Futures.No physical delivery of securities is made. If Guinness Atkinson expects general stock market prices to rise, it might purchase a call option on a stock index or a futures contract on that index as a hedge against an increase in prices of particular equity securities they want ultimately to buy.If in fact the stock index does rise, the price of the particular equity securities intended to be purchased may also increase, but that increase would be offset in part by the increase in the value of a Fund’s index option or futures contract resulting from the increase in the index.If, on the other hand, Guinness Atkinson expects general stock market prices to decline, it might purchase a put option or sell a futures contract on the index.If that index does in fact decline, the value of some or all of the equity securities in a Fund’s portfolio may also be expected to decline, but that decrease would be offset in part by the increase in the value of the Fund’s position in such put option or futures contract. -5- Purchase and Sale of Interest Rate Futures Each Fund may purchase and sell U.S. dollar interest rate futures contracts on U.S.
